Citation Nr: 1714529	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-03 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the character of the appellant's discharge is a bar to VA monetary benefits.

2.  Entitlement to service connection for a psychiatric disorder, to include diagnosed bipolar disorder, for treatment purposes only, under Title 38, United States Code, Chapter 17.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant had active service from May 1972 to June 1976.

This character of discharge issue on appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The decision continued an April 1977 determination that the appellant's active service from May 22, 1972, to June 29, 1976, was under dishonorable conditions for VA purposes, because of willful and persistent misconduct, and constituted a bar to VA monetary benefits.  In March 2015, the Board considered the appellant's petition to reopen the April 1977 decision and found that new and material evidence had been received sufficient to reopen the issue; the Board remanded the reopened issue to the RO for additional development.

The April 1977 decision also held that the appellant was entitled to health care under Title 38, United States Code, Chapter 17, for any disabilities determined to be service-connected.  In June 2010, the appellant was denied service connection for a psychiatric disorder for treatment purposes.  The Board's March 2015 decision identified that an appeal of this issue had been initiated with a notice of disagreement, and the Board remanded the issue to the RO with instructions to issue a statement of the case (SOC) consistent with Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC addressing the matter was issued in March 2016, and the appellant perfected the appeal to the Board later that same month.

As the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the Board has recharacterized the service connection claim on appeal to specifically contemplate the appellant's diagnosed bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Board notes that the correspondence from the appellant and his representative have repeatedly indicated a desire to claim service connection for "a disabling foot condition" (together with a non-specific reference to "all conditions noted in his service medical records") including as stated in the August 2005 correspondence from the appellant's attorney.  The RO replied with a February 2006 letter reminding the appellant that a September 2003 letter notified him that he was entitled to health care benefits at any VA facility for his injury to the great and second toes of his right foot, under Title 38, United States Code, Chapter 17.  It is not clear to what extent the August 2005 correspondence may have sought to initiate a claim of entitlement to service connection for a right foot disability other than of the great and second toes, or may have sought to initiate a claim of entitlement to service connected disability compensation for a right foot disability (including of the great and second toes) under Chapter 11 of Title 38 of the United States Code; no such claim has been adjudicated by the RO, but the appellant's attorney repeated the unclear claim in July 2006 correspondence (indicating that the issue was not resolved by the RO's February 2006 letter).  The matter of obtaining clarification and adjudicating any remaining claim of entitlement to service connection for a right foot disability is hereby referred to the AOJ to ensure that any remaining claim is properly processed.  See 38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Character of Discharge

The Board finds that another remand of this issue is necessary to complete the important development directed in the Board's prior March 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appellant was discharged from service under other than honorable conditions in June 1976.  In an April 1977 administrative decision, the RO found that the appellant's service from May 22, 1972, to June 29, 1976, was under dishonorable conditions due to willful and persistent misconduct, and therefore a bar to his receipt of VA monetary benefits based on that period of service.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).

The April 1977 administrative decision held that appellant's service was determined to be dishonorable for the purposes of VA monetary benefits based upon numerous offenses committed by the appellant during his period of service.  However, the law provides that such a discharge will not be considered a bar to receipt of VA monetary benefits if it is found that the person was insane at the time of committing the offense(s) causing such discharge.  38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. §§ 3.12(b) and 3.354(b) (2016).

For purposes related to the character of discharge, an insane person is one who, while not mentally defective or constitutionally psychopathic (except when a psychosis has been engrafted upon such basic condition) exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2016).

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).

The opinion provided guidance with regard to the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community."  Generally, insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import, and consequences of his acts; he is a danger to himself or others.  He is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder.  The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder.  Id.

The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  Id.

The appellant asserts that he was insane at the time pertinent offenses in service were perpetrated.  In support of this assertion, he has submitted medical treatise evidence which, in part, addresses how clinicians in public psychiatric facilities may be likely to diagnose personality disorders when patients with certain Axis I disorders present with an overall greater level of symptomatology and social impairment.  When viewed alongside the appellant's service treatment records, which include a diagnosis of possible personality disorder, the Board has previously found (in the March 2015 Board decision) that this evidence raises a reasonable possibility of substantiating the appellant's assertion that he was insane during service, at least to the extent that a VA medical opinion is necessary to decide the claim.

The Board is cognizant that a serviceman applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  However, the Court has also held that the Board is required to obtain a medical opinion to determine whether a claimant's behavior during the offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations.  Gardner v. Shinseki, 22 Vet. App. 415 (2009).  Therefore, an opinion must be obtained.

The Board's March 2015 remand directed that the RO must: "Arrange for the claims file and a copy of this remand to be forwarded to a VA psychiatrist or psychologist for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his undesirable discharge in June 1976."  The Board's directives did not indicate that the appellant must be scheduled for an examination in order for such an opinion to be obtained.  Documentation of record, including as summarized by the RO's notations in the April 2016 supplemental statement of the case, explain that an in-person VA examination was scheduled for the appellant but cancelled due to an inability to contact or solicit a response from the appellant.  It appears that the contact information last provided to VA by the appellant is not currently valid for contacting the appellant.

However, the directives of the Board's March 2015 remand did not require (or even request or suggest) that an in-person examination be conducted, and there is no indication of record that a medical determination has been made that a current examination is needed in order for a VA psychiatrist or psychologist to provide the requested opinion (concerning the appellant's mental status at the time of past conduct that led to his June 1976 undesirable discharge).  The inability to arrange for the appellant's presence at a new VA examination does not appear to prevent the AOJ from reasonably obtaining the needed medical opinion which can be informed by review of the appellant's records as directed by the Board's March 2015 remand directives.

The Board finds that a remand to complete the action directed in the March 2015 remand is necessary at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection for an Acquired Psychiatric Disorder for Treatment Purposes under Title 38, United States Code, Chapter 17

The laws describing the provision of VA hospital, nursing home, domiciliary and medical care for veterans are contained in 38 U.S.C.A. §§ 1701 to 1754, or "Chapter 17."

The health-care and related benefits authorized by Chapter 17 shall be provided to certain former service persons with administrative discharges under other than honorable conditions, for any disability incurred or aggravated during active military, naval, or air service in line of duty.  38 C.F.R. § 3.360(a).  With certain exceptions, such benefits are furnished for any disability incurred or aggravated during a period of service that is terminated by a discharge under other than honorable conditions.  However, such benefits may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in 38 C.F.R. § 3.12(c) applies.  38 C.F.R. § 3.360(b).  In making determinations of health-care eligibility, the same criteria will be used as are applicable to determinations of "service incurrence" and "in line of duty" when there is no character-of-discharge bar.  38 C.F.R. § 3.360(c).  Service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In this case, the appellant's service records document a mental health concern noted during service ("Possible personality disorder" in March 1976) and the appellant has a current diagnosis of bipolar disorder noted in a February 2011 private treatment record.  The service connection issue now features the question of whether the currently diagnosed bipolar disorder may be etiologically linked to the mental health concern that was imprecisely assessed during service as a "possible" personality disorder.  The character of discharge issue on appeal is being remanded at this time to obtain a medical opinion regarding the appellant's mental health during the pertinent period of service; the Board finds that the medical opinion on this topic may be reasonably expected to provide pertinent evidence concerning the psychiatric disorder service connection claim.  Accordingly, the Board must defer adjudication of the psychiatric disorder service connection claim pending the completion of this pertinent development.

The Board has considered whether to direct an attempt to schedule the appellant for a VA psychiatric examination in connection with the service connection claim at this time.  The Board notes that the RO attempted to schedule the appellant for a VA psychiatric examination (for the other issue on appeal, not for this service connection claim) in March 2016, and was unable to solicit a response or establish contact with the appellant.  The RO and a VA Medical Center determined that the contact information on file for the appellant was no longer valid, include following an attempt to reach the appellant by telephone.  The Board notes that mail sent by the Board to the appellant's last mailing address of record has been returned to the Board as undeliverable (in March 2017).  The Board notes that the appellant's attorney's correspondence to the Board, including her most recent correspondence (in January 2016), identifies the appellant's mailing address as the same as that which is on file at VA.  An April 2016 supplemental statement of the case sent to the appellant's attorney described VA's inability to reach the appellant, and there has been no communication from the appellant's attorney in response to this information.

In case it becomes possible to contact the appellant, the Board notes here that he is entitled to a VA psychiatric examination to address the medical question at the core of his service connection claim on appeal.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the AOJ is able to obtain the appellant's contact information (perhaps through an explicit request to his attorney representative), arrangements for such an examination should be made.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant's attorney to solicit the appellant's current valid contact information.

2.  After completion of the above, a VA examination or medical opinion, should be obtained.  If valid contact information for the appellant is obtained, please arrange for the appellant to be scheduled for a VA psychiatric examination.  If the appellant is unable to report for an examination, then a medical opinion based upon review of the record without examination should be obtained.  The VA examiner/opinion provider must be asked to respond to the following question:

Is any currently diagnosed psychiatric disorder, to include the diagnosis of bipolar disorder in a February 2011 private treatment record (as well as any other psychiatric disorder diagnosed since August 2005), at least as likely as not (a 50 percent or greater probability) etiologically related to the appellant's documented in-service mental health concerns (assessed as a possible personality disorder in March 1976)?  The opinion must address whether the appellant's later-diagnosed bipolar disorder may have manifested during service, and the opinion must include a thorough explanation for all opinions expressed.

The claims file should be made available to and reviewed by the opinion provider.  All indicated tests and studies should be undertaken.  The clinician must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

3.  Please also arrange for the claims-file and a copy of this remand to be forwarded to an appropriate VA clinician, including a psychiatrist or psychologist, for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his undesirable discharge in June 1976.  This may be accomplished in conjunction with the medical opinion sought from a VA psychiatrist or psychologist in item #2, above.  The claims file should be forwarded to a VA psychiatrist or psychologist and an opinion obtained regardless of whether the appellant reports for an in-person examination.  The claims file must be reviewed, and the opinion must indicate that such a review took place.

The opinion should address the following two questions:

(a)  Was the behavior that led to the claimant's discharge in June 1976 due to psychiatric disability?

(b) Was the claimant insane at the time he committed the acts that led to his discharge under other than honorable conditions?

In providing an answer to these questions, the examiner is advised that (for the purposes of this matter) an insane person is one who, due to disease, exhibits a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  An individual exhibiting such behavior solely as a result of antisocial personality disorder is not considered to be insane.

Although the examiner must review the claims file, his/her attention is specifically drawn to the following evidence of record:

a. Service personnel records show a history of offenses committed by the appellant between July 1972 and June 1976, including disobeying lawful orders, failing to go to his appointed place of duty, going on unauthorized absences (UA) or being absent without official leave (AWOL), disrespecting another soldier, and breaking and entering.

b. Service treatment records dated March 1976 show the appellant presented with low motivation and lack of intent.  He appeared resentful and apprehensive.  The impression was a possible personality disorder.  Service treatment records are otherwise negative for any complaints, treatment, or diagnoses related to psychiatric or personality disorder.

c. Medical treatise evidence titled "Personality Disorders Diagnosed at Intake at a Public Psychiatric Facility," which addresses how clinicians in public psychiatric facilities may be likely to diagnose personality disorders when patients with certain Axis I disorders present with an overall greater level of symptomatology and social impairment.

The examiner must provide an explanation for any conclusions reached, and must provide reference to the specific evidence used in the evaluation.

4.  After completion of the above development and any other additional development deemed necessary, the AOJ should readjudicate the claims.  If any claim on appeal remains denied, the AOJ should furnish the appellant and his attorney a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




